Petition dismissed. This petition seeks a writ prohibiting the justices of the Superior Court from exercising jurisdiction over the ease of Stone v. Massa, Suffolk Equity No. 81779. That case is a proceeding for declaratory relief in respect of the obligations and liabilities of persons who have dealt with the affairs of Raimond, Inc. and its stock and assets. For reasons stated in Bennett v. Florence, decided herewith, see ante, p. 707, the declaratory proceeding should not be stayed. We do not reach any other issue.